Supplement Dated September 27, 2012 to Prospectuses Dated August 20, 2012 for Protective Dimensions and Protective Variable Annuity L Series, B Series, and C Series Contract Prospectuses Dated May 1, 2012 for Protective Variable Annuity, ProtectiveValues, ProtectiveValues Advantage, and ProtectiveRewards II Prospectus Dated May 1, 2011 for Protective Variable Annuity II Prospectus Dated October 3, 2011 for ProtectiveAccess XL Prospectus Dated October 1, 2011 for ProtectiveRewards Elite Prospectus Dated May 1, 2010 for ProtectiveValues Access Prospectus Dated May 1, 2007 for ProtectiveAccess and Protective Advantage Prospectus Dated April 30, 2004 for Protective Elements Classic Prospectus Dated December 31, 2003 for Protective Elements Access Issued by Protective Life Insurance Company Protective Variable Annuity Separate Account *** Prospectus Dated August 20, 2012 for Protective Variable Annuity NY L Series, B Series, and C Series Contract Prospectus Dated October 3, 2011 for ProtectiveAccess XL NY Prospectuses Dated October 1, 2011 for ProtectiveRewards II NY and ProtectiveRewards Elite NY Issued by Protective Life and Annuity Insurance Company Variable Annuity Account A of Protective Life This Supplement amends certain information contained in your variable annuity contract prospectus. Please read this Supplement carefully and keep it with your prospectus for future reference. Effective September 27, 2012, the Lord Abbett Series Fund, Inc. Capital Structure Portfolio’s name will change to the “Calibrated Dividend Growth Portfolio”. The Fund will be repositioned so that it will pursue its investment objective by employing a domestic dividend-oriented equity strategy and discontinue its present strategy of investing in a mix of equity and fixed income securities. As part of this repositioning, the Fund will become one of Lord Abbett’s Calibrated Funds, which utilize fundamental research and quantitative analysis as part of their investment process.
